DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prosecution History
Claims 21-41 of U.S. Application No. 16/544227 filed on 08/19/2019 have been examined. 

Office Action is in response to the Applicant's amendments and remarks filed02/08/2021. Claims 21 and 41 have been amended. Claim 32 was canceled. Claims 42-46 were newly added. Claims 21-31 and 33-46 are presently pending and are presented for examination.

Response to Remarks/Arguments
In regards to rejection under 35 U.S.C. § 103: Applicant’s amendments with respect to claims 21, 23, 25-26, 31, 35-36, 38 and 41 have been fully considered and are persuasive. The previous rejections under 35 U.S.C. § 103 to claims 21, 23, 25-26, 31, 35-36, 38 and 41 have been withdrawn.

Allowable Subject Matter
Claims 21-41 are allowed over the prior art of record.
As per claim 21-41 the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest:([see at least abstract and Fig. 1]) comprising: a docking structure ([see at least Fig. 1 and 0030-0032]); at least two electrical contacts positioned on the docking structure, the at least two electrical contacts configured to contact corresponding electrical contacts of the mobile cleaning robot to charge the mobile cleaning robot ([see at least Fig. 1, 0032 and 0034]); and a platform extending forward of the docking structure ([see at least Fig. 1, 0034 and 0056] “base 21”), 
	Machida discloses all of the limitations as stated above. Machida does not explicitly disclose the platform comprising a plurality of raised surface features to support a cleaning robot. However Jung teaches the platform comprising a plurality of raised surface features to support a cleaning robot ([see at least Fig. 1, 0155 and 0156], “A platform 62 may be provided at the housing 61. The platform 62 may support the robot cleaner 20 while the robot cleaner 20 docks with the maintenance station 60. The platform 62 has an inclined structure to allow the robot cleaner 20 to easily ascend along or descend from the platform 62”). Both Machida and Jung illustrate similar systems that include a mobile cleaning robot and a base station. Jung on the other hand teaches a system having raised feature on the platform to support the robot.
 	 It would have been obvious to one of ordinary skill in the before the effective filling date of the claimed invention to modify the invention of Machida, to incorporate raised features on the platform, as taught by Jung, for the purpose of properly support the robot on the platform.
		Further Machida in view of Jung discloses all of the limitations as stated above. Machida in view of Jung do not explicitly disclose the mobile cleaning robot comprising a cleaning pad mounted on the cleaning robot. However Williams teaches the mobile cleaning robot comprising a cleaning pad mounted on to it ([see at least Fig. 3A and Fig. 3B], “referring to FIG. 3B, a bottom portion 207 of the robot body 202 holds an attached cleaning pad 220”). Both Machida in view Jun and Williams illustrate similar structure of a mobile cleaning robot. Williams on the other hand teaches a system that comprising cleaning pad attached to the robot.
 	 It would have been obvious to one of ordinary skill in the before the effective filling date of the claimed invention to modify the invention of Machida in view of Jung, to incorporate a cleaning pad, as taught by Williams, for the purpose of effectively cleaning a surface.
The prior art fails to explicitly teach a the platform comprising a plurality of raised surface features to support a cleaning pad mounted to the mobile cleaning robot, wherein the plurality of raised surface features are positioned to contact the cleaning pad of the mobile cleaning robot.
Claims 22-40 depend from claim 21 and claims 42-46 depends from claim 41, therefore allowable. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAZAN A SOOFI whose telephone number is (469)295-9189.  The examiner can normally be reached on Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 572-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/YAZAN A SOOFI/Primary Examiner, Art Unit 3668